DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 09/13/2022.
Currently claims 1-14 and 21-26 are pending in the application.
Election/Restrictions
Applicant's election of Species A, claims 1-14, in the reply filed on 09/13/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). The new claims 21-26 are accepted for prosecution.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2019 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 13-14 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly pointing out and distinctly claim the subject matter which the inventor or a joint inventor, regard as their invention.  
Regarding claim 13, the limitation of the invention, ‘the method of claim 12, wherein the at least two openings to the first interconnect have a first width of between about 4 um and about 5 um and the at least two openings to the second interconnect have a second width of between about 1 um and about 4 um’. The term "about" is a relative term. It modifies the target, the target being the “the width of the opening of the interconnect”. Therefore, neither the claim nor the specification reveal what acceptable deviation from "the width of the opening of the interconnect " is acceptable in order to be considered "width of between 4 um and 5 um" or "width of between 1 um and 4 um", rendering the claim indefinite. Clarification and/or correction are/is required. A review of the specification does not reveal sufficient definition of the term to define the metes and bounds of the claim. For the purpose of examination, the examiner did not give any weight to the term “about”.
Claim 14 is also rejected due to its dependence on claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0069717 A1 (Cheung).
Regarding claim 1, Cheung discloses, a method of manufacturing a semiconductor device (320; shielded inductor; Fig. 11B; [0046]), the method comprising: 

    PNG
    media_image1.png
    523
    729
    media_image1.png
    Greyscale

forming a first interconnect layer (combination of first, second and third interconnect, as annotated on Fig. 11B; [0046]), the first interconnect layer comprising: 
a first interconnect (as annotated on Fig. 11B; [0046]) with a first longitudinal axis (as shown on Fig. 11B, slanted axis); 
a second interconnect (as annotated on Fig. 11B; [0046]) with a second longitudinal axis (as shown on Fig. 11B, slanted axis) parallel with the first longitudinal axis (as shown on Fig. 11B, slanted axis); and 
a third interconnect (as annotated on Fig. 11B; [0046]) with a third longitudinal axis (as shown on Fig. 11B, slanted axis) parallel with the second longitudinal axis (as shown on Fig. 11B, slanted axis); 
forming a plurality of vias (338; via; Fig. 11B; [0046]) to each of the first interconnect, the second interconnect and the third interconnect (as annotated on Fig. 11B; [0046]) to form a first fuse, a second fuse, and a third fuse (as annotated on Fig. 11B; [0046]); 
forming a first turn layer (combination of first, second and third turns, as annotated on Fig. 11B; [0046]), the first turn layer comprising: 
a first turn of conductive material connected to the first fuse (as annotated on Fig. 11B; [0046]); 
a second turn of conductive material connected to the second fuse (as annotated on Fig. 11B; [0046]); and 
a third turn of conductive material connected to the third fuse (as annotated on Fig. 11B; [0046]).  
But Cheung fails to teach explicitly, the third longitudinal axis that intersects the second longitudinal axis,
However, in MPEP 2144.04 (VI) (C), it is stated that Rearrangement of Parts is held to be an obvious matter of design choice, if it does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Therefore, with the teaching of Cheung, rearranging the second and the third longitudinal axes and make them intersect would be considered an obvious matter of design choice.

Regarding claim 4, Cheung discloses, the method of claim 1, wherein the forming the first interconnect layer forms the first interconnect layer (124/126; first/second conductor; Fig. 6B; [0035]) within a semiconductor substrate (122; substrate; Fig. 6B; [0035]).  

    PNG
    media_image2.png
    392
    406
    media_image2.png
    Greyscale

Regarding claim 5, Cheung fails to teach explicitly, the method of claim 1, wherein the first interconnect has a first shape and the second interconnect has a second shape different from the first shape. 
However, in MPEP 2144.04 (IV) (B), it is stated that The court held that the configuration of the claimed object is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed object is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The applicant has not presented persuasive evidence in Spec. para. [0053] that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Therefore, with the teaching of Cheung, changing the shape of the first and second interconnect and make them different is obvious.

Regarding claim 6, Cheung fails to teach explicitly, the method of claim 5, wherein the third interconnect has the second shape but has different dimensions than the second interconnect.  
However, in MPEP 2144.04 (IV) (A), it is stated that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). The applicant has not presented persuasive evidence in Spec. para. [0053] that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Using an E-fuse and zapping it to separate third interconnect would be more reliable than using a different dimension for the second shape. Therefore, with the teaching of Cheung, changing the dimension of the second and third interconnect and make them different is obvious.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung as applied to claim 1 and further in view of US 7,875,955 B1 (Hopper).
Regarding claim 2, Cheung fails to teach explicitly, the method of claim 1, wherein the first interconnect comprises aluminum.  
However, in analogous art, Hopper discloses, the method of claim 1, wherein the first interconnect comprises aluminum (Col. 2, lines 45-52).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Cheung and Hopper before him/her, to modify the teachings of an integrated inductor as taught by Cheung and to include the teachings of the interconnect comprising aluminum as taught by Hopper since Cheung failed to teach what kind of metal should be used as interconnect, a person with ordinary skill in the art would be motivated to reach out to Hopper while forming an integrated inductor of Cheung.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung as applied to claim 1 and further in view of US 5,370,766 A (Desaigoudar).
Regarding claim 3, Cheung fails to teach explicitly, the method of claim 1, wherein the forming the first interconnect layer further comprises: depositing a layer of conductive material through sputtering; and patterning the layer of conductive material into the first interconnect, the second interconnect, and the third interconnect. 
However, in analogous art, Desaigoudar discloses, the method of claim 1, wherein the forming the first interconnect layer further comprises: depositing a layer of conductive material through sputtering; and patterning the layer of conductive material into the first interconnect, the second interconnect, and the third interconnect (Col. 10, lines 47-56). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Cheung and Desaigoudar before him/her, to modify the teachings of an integrated inductor as taught by Cheung and to include the teachings of the interconnect layer being formed by depositing a layer of conductive material through sputtering and then patterning the conductive material layer as taught by Desaigoudar since Cheung failed to teach the process of forming the interconnect layer, a person with ordinary skill in the art would be motivated to reach out to Desaigoudar while forming an integrated inductor of Cheung.
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung as applied to claim 5 and further in view of US 2009/0091025 A1 (Wong).
Regarding claim 7, Cheung fails to teach explicitly, the method of claim 5, wherein the second shape is an hourglass shape.  
However, in analogous art, Wong discloses, the method of claim 5, wherein the second shape (102; interconnect; Fig. 1a; [0051]) is an hourglass shape. 

    PNG
    media_image3.png
    195
    387
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Cheung and Wong before him/her, to modify the teachings of an integrated inductor as taught by Cheung and to include the teachings of interconnect layer having an hourglass shape as taught by Wong since hourglass shape reduces the interconnect stress ([0002]). Absent this important teaching in Cheung, a person with ordinary skill in the art would be motivated to reach out to Wong while forming an integrated inductor of Cheung.

Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0069717 A1 (Cheung) and further in view of US 5,370,766 A (Desaigoudar).
Regarding claim 8, Cheung discloses, a method of manufacturing a semiconductor device (320; shielded inductor; Fig. 11B; [0046]), 

    PNG
    media_image1.png
    523
    729
    media_image1.png
    Greyscale

But Cheung fails to teach explicitly, the method comprising: depositing a layer of conductive material over a semiconductor substrate; 
removing portions of the conductive material to form a first interconnect, a second interconnect and a third interconnect, 
However, in analogous art, Desaigoudar discloses, the method comprising: depositing a layer of conductive material over a semiconductor substrate; 
removing portions of the conductive material to form a first interconnect, a second interconnect and a third interconnect (Col. 10, lines 47-56), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Cheung and Desaigoudar before him/her, to modify the teachings of an integrated inductor as taught by Cheung and to include the teachings of the interconnect layer being formed by depositing a layer of conductive material through sputtering and then patterning the conductive material layer as taught by Desaigoudar since Cheung failed to teach the process of forming the interconnect layer, a person with ordinary skill in the art would be motivated to reach out to Desaigoudar while forming an integrated inductor of Cheung.
	With the teaching of Desaigoudar regarding deposition and patterning of interconnect layer, Cheung further teaches,

    PNG
    media_image1.png
    523
    729
    media_image1.png
    Greyscale

each of the first interconnect, the second interconnect and the third interconnect (as annotated on Fig. 11B; [0046]) having a longitudinal axis (as shown on Fig. 11B, slanted axis), 
depositing a dielectric layer (as annotated on Fig. 6B; [0035]; it is implied that there is a dielectric layer over the interconnect conductive layers 124 and 126 in the form of insulation or passivation) over the first interconnect, the second interconnect and the third interconnect (as annotated on Fig. 6B and 11B; [0035], [0046]); 

    PNG
    media_image4.png
    421
    406
    media_image4.png
    Greyscale

forming at least two openings (opening for 338A and 338B; opening for first and second via; Fig. 11B; [0046]) to each of the first interconnect, the second interconnect, and the third interconnect (as annotated on Fig. 11B; [0046]); 
filling the at least two openings (to form via 338A and 338B) to each of the first interconnect, the second interconnect, and the third interconnect (as annotated on Fig. 11B; [0046]) with a second conductive material ([0046]) to form a first fuse, a second fuse, and a third fuse (as annotated on Fig. 11B; [0046]); and 
forming a first turn of conductive material in electrical connection with the first fuse (as annotated on Fig. 11B; [0046]), a second turn of conductive material in electrical connection with the second fuse (as annotated on Fig. 11B; [0046]), and a third turn of conductive material in electrical connection with the third fuse (as annotated on Fig. 11B; [0046]).  
But the combination of Cheung and Desaigoudar fails to teach explicitly, at least two of the longitudinal axes intersecting each other,
However, in MPEP 2144.04 (VI) (C), it is stated that Rearrangement of Parts is held to be an obvious matter of design choice, if it does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Therefore, with the teaching of Cheung, rearranging at least two of the longitudinal axes and make them intersect would be considered an obvious matter of design choice.

Regarding claim 10, the combination of Cheung and Desaigoudar teaches, the method of claim 8, wherein the depositing the layer of conductive material comprises a sputtering process (Col. 10, lines 47-56; Desaigoudar Reference).  

Regarding claim 11, the combination of Cheung and Desaigoudar fails to teach explicitly, the method of claim 8, wherein the at least two openings to the first interconnect have a different dimension than the at least two openings to the second interconnect.  
However, in MPEP 2144.04 (IV) (A), it is stated that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). Therefore, with the teaching of Cheung, changing the dimension of the openings of the first and the second interconnects and make them different is obvious.

Regarding claim 12, the combination of Cheung and Desaigoudar fails to teach explicitly, the method of claim 11, wherein the at least two openings to the second interconnect have a different dimension than the at least two openings to the third interconnect.  
However, in MPEP 2144.04 (IV) (A), it is stated that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). Therefore, with the teaching of Cheung, changing the dimension of the openings of the second and the third interconnects and make them different is obvious.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung and Desaigoudar as applied to claim 8 and further in view of US 7,875,955 B1 (Hopper).
Regarding claim 9, the combination of Cheung and Desaigoudar fails to teach explicitly, the method of claim 8, wherein the conductive material comprises aluminum.  
However, in analogous art, Hopper discloses, the method of claim 8, wherein the conductive material comprises aluminum (Col. 2, lines 45-52).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Cheung, Desaigoudar and Hopper before him/her, to modify the teachings of an integrated inductor as taught by Cheung and to include the teachings of the interconnect comprising aluminum as taught by Hopper since Cheung failed to teach what kind of metal should be used as interconnect, a person with ordinary skill in the art would be motivated to reach out to Hopper while forming an integrated inductor of Cheung.


Claims 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0069717 A1 (Cheung).
Regarding claim 21, Cheung discloses, a method of manufacturing a semiconductor device (320; shielded inductor; Fig. 11B; [0046]), the method comprising: 

    PNG
    media_image5.png
    523
    729
    media_image5.png
    Greyscale

depositing a first conductive turn in physical contact with at least a first via and a second via (as annotated on Fig. 11B; [0046]), 
the first via connecting the first conductive turn to a first fuse and the second via connecting the first conductive turn to a second fuse (as annotated on Fig. 11B; [0046]); 
depositing a second conductive turn in physical contact with at least a third via and a fourth via (as annotated on Fig. 11B; [0046]), 
the third via connecting the second conductive turn to the second fuse and the fourth via connecting the second conductive turn to a third fuse (as annotated on Fig. 11B; [0046]), 
depositing a third conductive turn in physical contact with at least a fifth via (as annotated on Fig. 11B; [0046]), 
the fifth via connecting the third conductive turn to the third fuse (as annotated on Fig. 11B; [0046]), 
wherein each of the first conductive turn, the second conductive turn, and the third conductive turn are electrically connected to each of the first fuse, the second fuse, and the third fuse (as annotated on Fig. 11B; [0046]). 
But Cheung fails to teach explicitly, the first fuse aligned to have a longitudinal axis which intersects a longitudinal axis of the second fuse,
However, in MPEP 2144.04 (VI) (C), it is stated that Rearrangement of Parts is held to be an obvious matter of design choice, if it does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Therefore, with the teaching of Cheung, rearranging the first and the second fuse and make the longitudinal axes of the first and the second fuse intersect would be considered an obvious matter of design choice.

Regarding claim 26, Cheung fails to teach explicitly, the method of claim 21, wherein the first fuse has a first shape and the second fuse has a second shape different from the first shape.
However, in MPEP 2144.04 (IV) (B), it is stated that The court held that the configuration of the claimed object is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed object is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The applicant has not presented persuasive evidence in Spec. para. [0053] that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Therefore, with the teaching of Cheung, changing the shape of the first and second fuse and make them different is obvious.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung as applied to claim 21 and further in view of US 2008/0006882 A1 (Huang).
Regarding claim 22, Cheung fails to teach explicitly, the method of claim 21, wherein the at least the first via is part of a first plurality of vias in contact with the first conductive turn.  
However, in analogous art, Huang discloses, the method of claim 21, wherein the at least the first via (as annotated on Fig. 6; [0028]) is part of a first plurality of vias in contact with the first conductive turn (309; fourth metal line) (Fig. 6; [0028]).  

    PNG
    media_image6.png
    607
    720
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Cheung and Huang before him/her, to modify the teachings of an integrated inductor as taught by Cheung and to include the teachings of the via being part of plurality of vias as taught by Huang since vias are formed in multiples in order to improve the reliability of the connection. Absent this important teaching in Cheung, a person with ordinary skill in the art would be motivated to reach out to Huang while forming an integrated inductor of Cheung.

Regarding claim 23, the combination of Cheung and Huang teaches, the method of claim 22, wherein the at least the third via is part of a second plurality of vias in contact with the second conductive turn (Fig. 6; [0028]; Huang Reference),
But the combination of Cheung and Huang fails to teach explicitly, the second plurality of vias having a different number of vias than the first plurality of vias.  
However, in MPEP 2144.04 (IV) (A), it is stated that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). In the instant case, different number of vias being claimed in the first and the second plurality of vias. Therefore, with the teaching of Huang, using different number of vias for the first and the second plurality of vias is obvious.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung and Huang as applied to claim 23 and further in view of US 2013/0193584 A1 (Ding).
Regarding claim 24, the combination of Cheung and Huang fails to teach explicitly, the method of claim 23, wherein the first plurality of vias comprises between 3 vias and 100 vias.  
However, in analogous art, Ding discloses, the method of claim 23, wherein the first plurality of vias comprises between 3 vias and 100 vias (claim 5). Ding teaches 4 vias which falls within claimed range of between 3 vias and 100 vias. In MPEP 2144.05 (I), it is stated that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP 2144.05 (II) (A)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Cheung, Huang and Ding before him/her, to modify the teachings of an integrated inductor as taught by Cheung and to include the teachings of the number of vias in the plurality of vias as taught by Ding since it is important to know how many vias should be used in a plurality of vias and absent this important teaching in Cheung, a person with ordinary skill in the art would be motivated to reach out to Ding while forming an integrated inductor of Cheung.

Regarding claim 25, the combination of Cheung, Huang and Ding teaches, the method of claim 24, wherein the second plurality of vias comprises between about 3 vias and 10 vias (claim 5; Ding Reference).  


Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 13, the closest prior art, US 2007/0069717 A1 (Cheung), in combination with US 5,370,766 A (Desaigoudar), US 7,875,955 B1 (Hopper) and US 2009/0091025 A1 (Wong), fails to disclose, “the method of claim 12, wherein the at least two openings to the first interconnect have a first width of between about 4 um and about 5 um and the at least two openings to the second interconnect have a second width of between about 1 um and about 4 um”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Claim 14 is objected to due to its dependence on objected base claim.
Examiner’s Note: Claims 13-14 will be shown as rejected claims in PTO-326 due to their 112 (b) rejection.



Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2015/0102890 A1 (Nakamura) - A coil substrate is disclosed including a stacked structure in which a plurality of structures are stacked, each of the structures including a first insulating layer and a wiring formed on the first insulating layer, which becomes a part of a spiral-shaped coil and an insulating film that covers a surface of the stacked structure, the spiral-shaped coil being formed by connecting the wirings of the adjacent structures in series.
2. US 2008/0074229 A1 (Moinian) - An inductor device in an integrated circuit is disclosed including a first winding portion, a bridge portion and a second winding portion. The integrated circuit has a first, a second, a third and a fourth metallization level. The first winding portion comprises a first metal line formed on the first metallization level and a second metal line formed on the second metallization level, the first metal line being electrically connected in parallel with the second metal line. The bridge portion comprises a third metal line formed on the third metallization level and a fourth metal line formed on the fourth metallization level, the third metal line being electrically connected in parallel with the fourth metal line. 
3. US 6,480,086 B1 (Kluge) - An inductor and transformer is disclosed comprising a plurality of interleaved conductive layers and insulation layers fabricated on a monolithic semiconductor integrated circuit die. The conductive layers are shaped into coil turns of the inductor and the transformer, and are stacked vertically (perpendicular to the horizontal plane of the coil layers) and proximate to one another so as to achieve close magnetic coupling therebetween, thereby achieving a larger inductance value for a given sized coil structure. The conductive layer coil turns are connected together with conductive vias through the interposing insulation layers.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Primary Patent Examiner
Art Unit 2812                                                                                                                                                                                                        


12/12/2022